J. S12037/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                     v.                   :
                                          :
KENYOTTA FRUQUAN THOMAS,                  :          No. 1331 MDA 2017
                                          :
                          Appellant       :


             Appeal from the Judgment of Sentence, July 24, 2017,
                 in the Court of Common Pleas of York County
               Criminal Division at No. CP-67-CR-0005238-2016


BEFORE: LAZARUS, J., KUNSELMAN, J., AND FORD ELLIOTT, P.J.E.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:                FILED APRIL 04, 2018

        Appellant, Kenyotta Fruquan Thomas, appeals from the July 24, 2017

judgment of sentence entered by the Court of Common Pleas of York County

following his conviction of simple assault and harassment.1         After careful

review, we dismiss appellant’s appeal for failure to properly preserve his

issues for appellate review.

        The trial court provided the relevant procedural history:

              On May 23, 2017, following a bench trial, [the trial
              c]ourt found [appellant] guilty of the charges listed
              supra. On July 24, 2017, [appellant] was sentenced
              to twelve (12) months’ probation along with the
              requirement that he complete fifty (50) hours of
              community service on the charge of simple assault
              under 18 Pa.C.S.A. 2701(a)(1).        The charge of
              harassment under 18 Pa.C.S.A. 2709(a)(1), merged


1   18 Pa.C.S.A. §§ 2701(a)(1) and 2709(a)(1), respectively.
J. S12037/18


               with the simple      assault    charge   for   sentencing
               purposes.

               On August 23, 2017, [appellant], by and through his
               counsel, filed a Notice of Appeal. By order dated
               August 25, 2017, and filed on August 31, 2017, [the
               trial c]ourt directed [appellant] to file a Statement of
               Errors Complained of on Appeal. On September 25,
               2017, [appellant] filed a Statement of Matters
               Complained of under Pa.R.A.P. 1925(b) raising a
               sufficiency of the evidence claim, asserting that the
               Commonwealth’s evidence did not support the [t]rial
               [c]ourt’s verdict of guilty of simple assault and
               harassment.

Trial court opinion, 11/14/17 at 2-3.            The trial court filed an opinion

pursuant to Pa.R.A.P. 1925(a) on November 14, 2017.

      Appellant raises the following issue for our review:               “Whether the

Commonwealth presented sufficient evidence at trial to sustain the trial

court’s verdict finding [appellant] guilty of Simple Assault and Harassment?”

(Appellant’s brief at 3 (citations and footnotes omitted).)

      The Pennsylvania Rules of Appellate Procedure require an appellant to

“concisely identify each ruling or error that the appellant intends to

challenge with sufficient detail to identify all pertinent issues for the judge,”

within   the     concise   statement   of     errors   complained   of    on   appeal.

Pa.R.A.P. 1925(b)(4)(ii). Pennsylvania courts have consistently held that for

sufficiency of the evidence challenges, an appellant’s 1925(b) statement

“needs to specify the element or elements upon which the evidence was

insufficient.”    Commonwealth v. Tyack, 128 A.3d 254, 260 (Pa.Super.

2015), quoting Commonwealth v. Williams, 959 A.2d 1252, 1257


                                        -2-
J. S12037/18


(Pa.Super. 2008) (citation omitted). Failure to do so results in waiver of the

issue on appeal. Id.

      Here, similar to the defendant in Tyack, appellant provides a

boilerplate Rule 1925(b) statement, averring as follows: “Sufficiency of the

evidence: the Commonwealth’s evidence did not support the [t]rial [c]ourt’s

verdict   of   guilty   of   Simple   Assault   and   Harassment.”   (Appellant’s

Rule 1925(b) statement; see also Tyack, 128 A.3d at 260.)              Appellant

failed to specify any element upon which he claims that the Commonwealth’s

evidence was insufficient.        Accordingly, appellant’s sole issue has been

waived on appeal.        Even if we were to address appellant’s issue on its

merits, we would affirm based on the trial court’s opinion regarding the

sufficiency of the evidence to convict appellant.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/4/2018




                                         -3-